Case 2:18-cr-00242-JCZ-KK Document 211 Filed 09/30/20 Page 1 of 5 PageID #: 537




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                         CASE NO. 2:18-CR-00242-01

 VERSUS                                           JUDGE ZAINEY

 MAX RAY BUTLER (01)                              MAGISTRATE JUDGE KAY

                                  RULING AND REASONS

        Before the Court is an “Emergency Motion for Order Reducing Sentence Pursuant

 to 18 U.S.C. 3582(c)(1)(A)(i)” (Doc. 205) wherein Defendant Max Ray Butler seeks to be

 released early from his term of imprisonment due to COVID-19 and his present medical

 condition. The Government opposes Butler’s early release.

        Butler argues that his structural nasal obstruction/deviated septum for which he has

 been prescribed fluticasone propionate suppresses his immune system thereby causing him

 to be at a higher risk for contracting COVID-19. The Government argues that Butler’s use

 of fluticasone propionate for a deviated septum is not a serious enough illness that would

 qualify him for early release.

        A judgment, including a sentence of imprisonment, “may not be modified by a

 district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825

 (2010).   Under 18 U.S.C. 3582(c), a court generally may not modify a term of

 imprisonment once it has been imposed, except in three circumstances; (1) upon a motion

 for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A); (2) to the extent otherwise

 expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure,
Case 2:18-cr-00242-JCZ-KK Document 211 Filed 09/30/20 Page 2 of 5 PageID #: 538




 18 U.S.C. § 3582(c)(1)(B); and (3) where the defendant was sentenced based on a

 retroactively lowered sentencing range, 18 U.S.C. § 3582(c)(2).

          Section 3852(c)(1)(A) permits a court to reduce a prisoner’s sentence “if he finds

 that” (1) “extraordinary and compelling reasons warrant such a reduction” and (2) the

 reduction is “consistent with applicable policy statements issued by the Sentencing

 Commission.”

          Prior to 2018, only the Director of the BOP could file these kinds of compassionate

 release motions. In 2018, Congress passed, and President Trump signed the First Step Act,

 which among other actions, amended the compassionate release process. Under the First

 Step Act, § 3582(c)(1)(A) now allows prisoners to directly petition courts for

 compassionate release.

          Section 3582(c)(1)(A) provides that any reduction must be “consistent with

 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C, §

 3582(c)(1)(A). Here, the applicable policy statement, U.S.S.G. § 1B1.13, provides that a

 court may reduce the term of imprisonment after considering the § 3553(1) factors if the

 Court finds that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

 defendant is not a danger to the safety of any other person or the community, as provided

 in 18 U.S.C. § 3142(g)”; and (iii) “the reduction is consistent with this policy statement.” 1

 U.S.S.G. § 1B1.13.

 1
   The policy statement refers only to motions filed by the BOP director. That is because the policy statement was last
 amended on November 1, 2018, and until the enactment of the First Step Act on December 21, 2018, defendants were not
 entitled to file motions under § 3582(c). See first Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239.
 In light of the statutory command that any sentence reduction be “consistent with applicable policy statements issued by
 the Sentencing Commission,” § 35829c)(2)(A)(ii), and the lack of any plausible reason to treat motions filed by defendants
 differently from motions filed by BOP, the policy statement applies to motions filed by defendants as well.

                                                      Page 2 of 5
Case 2:18-cr-00242-JCZ-KK Document 211 Filed 09/30/20 Page 3 of 5 PageID #: 539




            The policy statement includes an application note that specifies the types of medical

 conditions that qualify as “extraordinary and compelling reasons.” First, that standard is

 met if the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor

 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced

 dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant

 is: (1) suffering from a serious physical or medical condition, (2) suffering from a serious

 functional or cognitive impairment, or (3) experiencing deteriorating physical mental

 health because of the aging process, any of which substantially diminishes the ability of

 the defendant to provide self-care within the environment of a correctional facility, and

 from which he or she is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

            The application note also sets forth other conditions and characteristics that qualify

 as “extraordinary and compelling reasons” related to the defendant’s age and family

 circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the

 possibility that the BOP could identify other grounds that amount to “extraordinary and

 compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

            The BOP has issued a regulation to define its own consideration of compassionate

 release requests. See BOP Program Statement 5050.50. 2 This Program Statement was

 amended effective January 17, 2019, following the First Step Act’s passage. It sets forth in

 detail the BOP’s definition of the circumstances that may support a request for

 compassionate release, limited to the same bases the Sentencing Commission identified:



 2
     Available at https://www.bop.gov/policy/progstat/5050_50EN.pdf .

                                                       Page 3 of 5
Case 2:18-cr-00242-JCZ-KK Document 211 Filed 09/30/20 Page 4 of 5 PageID #: 540




 serious medical condition, advanced age, and family circumstances. The policy statement

 is binding under the express terms of § 3582(c)(1)(A), and because it concerns only

 possible sentence reductions, not increases, it is not subject to the rule of Booker v. United

 States, 543 U.S. 220 (2005), that any guideline that increases a sentence must be deemed

 advisory. See Dillon v. United States, 560 U.S. 817, 830 (2010) (making clear that the

 statutory requirement in § 3582 that a court heed the restrictions stated by the Sentencing

 Commission is binding).

         Butler was indicted by a grand jury for numerous crimes related to a scheme to steal

 debit card numbers and a prison contraband importation scheme. 3 Butler was using a

 contraband cellphone in prison at Oakdale Federal Correctional Institute to obtain stolen

 debit card numbers and facilitate illicit wirings to other inmates, who then wired the money

 on to various third parties at Butler’s request. Butler plead guilty to one count of conspiracy

 to commit wire fraud; he was sentenced to a term of imprisonment for 27 months.

         The above-mentioned offense occurred while Butler was serving a 13-year sentence

 for a separate computer crime described as a “large-scale scheme involving the hacking of

 computer networks to acquire and sell credit card account and other financial and personal

 information.” This crime was initiated while Butler was on supervised release for another

 internet crime that involved the unauthorized intrusion into a Department of Defense

 computer network. In addition, Butler’s prison disciplinary record indicates he recently 4

 attempted to skirt the BOP’s email monitoring protocols. 5


 3
   Doc. 1.
 4
   Inmate Disciplinary Data dated 7/15/2020.
 5
   Government’s sealed exhibit 2.

                                               Page 4 of 5
Case 2:18-cr-00242-JCZ-KK Document 211 Filed 09/30/20 Page 5 of 5 PageID #: 541




         The Government advises that fluticasone proprionate nasal spray is the generic

 equivalent of Flonase, an over-the-counter medication. In connection with COVID-19, the

 CDC has made no finding that the use of corticosteroids likely heightens one’s risk for

 serious COVID-19 complications; the CDC has stated that individuals who actually have

 “an immunocompromised state [arising] from. . . use of corticosteroids” “might” have an

 elevated risk of COVID-19 complications. 6

         The Court finds that Butler’s use of fluticasone propionate nasal spray is not an

 “extraordinary or compelling’ reason to justify compassionate release under § 3582(1)(A)

 and the binding policy statement. The Court further finds that considering the factors set

 forth in 18 U.S.C. § 3553(a) and § 3142(g) and the need to protect the public from further

 crimes, Butler’s criminal history weighs against compassionate release. Accordingly,

         IT IS ORDERED that the Motion for Compassionate Release is hereby DENIED.

         THUS DONE AND SIGNED in New Orleans, Louisiana on this 30th day

 of September, 2020.

                                                   ______________________________________
                                                   JAY C. ZAINEY
                                                   UNITED STATES DISTRICT JUDGE




 6
   See CDC Website, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
 extra-precautions%2Fgroups-at-higher-risk.html#cancer.

                                                Page 5 of 5
